February 28, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE TRUSTEE
       FOR NEW CENTURY HOME LOAN TRUST 2006-2, Appellant

NO. 14-09-00617-CV                      V.

                     STOCKDICK LAND COMPANY, Appellee
                           ____________________

      This court today heard a motion for rehearing filed by appellee, STOCKDICK
LAND COMPANY. We order that the motion be granted and that this court’s former
judgment of February 3, 2011 be vacated, set aside, and annulled. We further order this
court’s opinion of February, 3, 2011 withdrawn.

      This cause, an appeal from the judgment in favor of appellee, STOCKDICK
LAND COMPANY, signed April 20, 2009, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the judgment
of the court below AFFIRMED.

      We order appellant, DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
INDENTURE TRUSTEE FOR NEW CENTURY HOME LOAN TRUST 2006-2, to pay
all costs incurred in this appeal. We further order this decision certified below for
observance.